DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The instant application is a continuation of application 15/793,257 filed 25 October 2017, which is a continuation of application 15/456,028 filed 10 March 2017, which is a continuation of application 15/165,948 filed 26 May 2016, which is a continuation of application 14/963,616 filed 9 December 2015, which is a continuation of application 13/708,430 filed 7 December 2012. Acknowledgement is made of the Applicant's claim of domestic priority to US provisional application 61 /568, 131 filed 7 December 2011.

Examiner's Note
Applicant's amendments and arguments filed 4 November 2020 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. In the Applicant's response, filed 1 April 2020, it is noted that claim 1 has been amended and no new matter or claims have been added. Support can be found in the specification at (pg 7, Ins 28-30).

Terminal Disclaimer
The terminal disclaimer filed on 4 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 16/394,621 and US patents 9,433,660, 9,629,917, 9,352,044, 9,238,075, 9,585,937 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant has amended claim 1 to be wherein the pH ranges from or is adjusted to range from 3-6.9. The closest prior art, Barras et al. (US 7,169,381 B2), teaches a bowel preparation composition (liquid composition) but does not teach the method step of claim 1 of determining and/or adjusting the pH, providing miraculin, and administering orally the liquid after administering miraculin (col 1, Ins 9-18; col 15, Ins 20-67, Table 3 Form. C). To be sure, Barras does teach using Talin (thaumatin), a sweetening substance, in a composition further comprising citric acid and a salty base composition, but Talin is a sweetener and not a taste modifying substance like miraculin (col 30, table 23). Barras teaches including ascorbic acid or citric acid and passingly suggests that it can be either fully dissociated or incompletely dissociated (col 5, Ins 10-20). Fully dissociated ascorbic acid occurs at or below pH 4.85 (see Kumler, pg 1929, table I), however Barras does not provide motivation to modify the composition to be acidic as required in claim 1. In addition, Barras does not teach or suggest administering miraculin as a taste-modifying substance prior to administering the liquid composition. Capitanio is applied for its teaching that miraculin is effective at replacing sour with sweet and also reducing saltiness. However, the pH of the composition of Capitanio is calculated to be 2.607. Moreover, the results of Capitanio are determined at a concentration of 0.034M of NaCl as opposed to the salt concentrations of Barras which are at least double that of Capitanio. The prior art provides no motivation to adjust the pH of the composition of Barras to between 3-6.9 and then also apply miraculin with a reasonable expectation of reducing the saltiness of the formulation. Accordingly, claims 1-26 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613